Case 1:18-bk-11538       Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48           Desc Main
                                  Document      Page 1 of 35


                         UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF RHODE ISLAND (PROVIDENCE)

 IN RE:

 ARLENE JEAN-GILLES                                          BK No.: 18-11538
 (AKA ARLENE JEANGILLES)                                     Chapter 7
 Debtors

                     MOTION FOR RELIEF FROM AUTOMATIC STAY

TO THE HONORABLE DIANE FINKLE:

       U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN INTEREST

TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR LEHMAN XS TRUST

MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-2 together with its successors

and assigns (“Movant”), your moving party in the within Motion, respectfully represents as

follows:

       1.       Movant is an entity with an address of 8950 Cypress Waters Boulevard, Coppell,

 Texas 75019.

       2.       The debtor, Arlene Jean-Gilles is an individual who resides at 39 Hillwood Street

 Providence, Rhode Island 02920-7630.

       3.       The Debtors are obligors pursuant to a promissory note (the “Note”) dated May 25,

 2005 in the original principal amount of $188,000.00. A copy of the Note is annexed as Exhibit

 A to this Motion.

       4.       To secure the Note the Debtors executed in favor of, and delivered a mortgage to

 Mortgage Electronic Registration Systems, Inc., as nominee for GN Mortgage, LLC (the

 “Mortgage”, together with the Note and any other loan documents executed in connection

 therewith, the “Loan Documents”) dated May 25, 2005 securing the Note and encumbering the

 property located at 76 Whitehall Street, Providence, Rhode Island 02909 (the “Property”). A
Case 1:18-bk-11538        Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48             Desc Main
                                   Document      Page 2 of 35


 copy of the Mortgage is annexed as Exhibit B to this Motion.

       5.       There is no other collateral to secure the Note.

       6.       Movant is the current holder of the Loan Documents by virtue of an assignment of

 mortgage, a copy of which is annexed as Exhibit “C”.

       7.       On September 12, 2018, the Debtor filed a petition under Chapter 7 of the United

 States Bankruptcy Code in the United States Bankruptcy Court for the District of Rhode Island.

       8.       As of November 1, 2018, the total amount due and owing pursuant to the Loan

 Documents was $149,946.12 in principal, accrued interest, late charges, miscellaneous fees, and

 attorneys’ fee and costs, plus any additional interest, attorneys’ fees, costs or expenses.

       9.       As of November 1, 2018, a payment was received on October 10, 2018 in the

 amount of $1,861.44 and was applied to the August 1, 2018 payment.

       10.      As of November 1, 2018, there is a contractual payment arrearage owing under the

 Loan Documents in the amount of $4,512.40 (less suspense balance of $1,001.58). This amount

 is exclusive of attorneys’ fees, costs, and expenses in connection with this Motion.

       11.      The regular monthly payment due at this time is approximately $1,826.27.

       12.      Based upon the liens listed on Schedule D and the amount presently due under the

 Loan Documents, the total amount of encumbrances on the Property is approximately

 $149,946.12.

       13.      The Debtors’ Schedules list a fair market value for the Property of $132,800.00.

       14.      Movant seeks relief under 11 USC § 362(d)(1) for cause, due to Debtor’s failure

 to maintain post-petition payments.

       15.      Movant seeks relief under 11 USC § 362(d)(2), as there is no equity in the

 Property and it is therefore not necessary for an effective reorganization.
Case 1:18-bk-11538      Doc 14     Filed 11/23/18 Entered 11/23/18 15:18:48          Desc Main
                                  Document      Page 3 of 35



       16.

       WHEREFORE, Movant requests that the Court:

       (1) grant relief from the section 362 automatic stay and the stay imposed by Bankruptcy

Rule of Procedure 4001(a)(3) for the purpose of exercising its various non-bankruptcy rights and

remedies including, without limitation:

       a. taking possession of the Property, obtaining a deed-in-lieu of foreclosure and/or

foreclosing the Mortgage

        b. taking such action as may be necessary to evict the Debtors or any occupant from the

Property.

       (2) order such other and further relief as may be just and proper.


                                     U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE,
                                     SUCCESSOR IN INTEREST TO LASALLE BANK
                                     NATIONAL ASSOCIATION, AS TRUSTEE FOR
                                     LEHMAN XS TRUST MORTGAGE PASS-THROUGH
                                     CERTIFICATES, SERIES 2005-2

                                     By Its Attorney,

                                      /s/ Jeffrey J. Hardiman, Esq.
                                      Jeffrey J. Hardiman, Esq.
                                      Federal Bar Id. 24355
                                      Brock & Scott, PLLC
                                      1080 Main Street, Suite 200
                                      Pawtucket, RI 02860
                                      401-217-8774 phone
                                      401-217-8702 fax
                                      newengland@brockandscott.com


Dated: November 19, 2018
Case 1:18-bk-11538          Doc 14     Filed 11/23/18 Entered 11/23/18 15:18:48                   Desc Main
                                      Document      Page 4 of 35


                                           CERTIFICATION


Within fourteen (14) days after service, if served electronically, as evidenced by the certification, and an
additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if served by mail or other excepted means
specified, any party against whom such paper has been served, or any other party who objects to the
relief sought, shall serve and file an objection or other appropriate response to said paper with the
Bankruptcy Court Clerk's Office, 380 Westminster Street, 6th Floor, Providence, RI 02903, (401) 626-3100.
If no objection or other response is timely filed, the paper will be deemed unopposed and will be granted
unless: (1) the requested relief is forbidden by law; (2) the requested relief is against public policy; or (3)
in the opinion of the Court, the interest of justice requires otherwise.
Case 1:18-bk-11538       Doc 14     Filed 11/23/18 Entered 11/23/18 15:18:48            Desc Main
                                   Document      Page 5 of 35


                                  CERTIFICATE OF SERVICE

       The undersigned does hereby certify that the Motion for Relief from Automatic Stay and
the proposed Order were served upon the following parties by causing true and correct copies of
the same to be sent via electronic notice or via first class mail postage pre-paid, as indicated, on
November 23, 2018:

Via Electronic Notice:

Office of the U.S. Trustee
ustpregion01.pr.ecf@usdoj.gov

Gary L. Donahue
Assistant U.S. Trustee
U.S. Trustee
Office of the U.S. Trustee
U.S. Courthouse One Exchange Terrace Suite 431
Providence, RI 02903

Trustee
Lisa A. Geremia
Chapter 7 Trustee
Geremia & DeMarco Ltd.
620 Main Street, CU 3A
East Greenwich, RI 02818

Andrew L. Alberino, III, Esq.
Counsel to the Debtor(s)
Andrew L. Alberino, III
917 Reservoir Avenue
Cranston, RI 02910

Via First Class Mail:

Arlene Jean-Gilles
39 Hillwood Street
Cranston, RI 02920


                                              /s/ Jeffrey J. Hardiman, Esq.
   Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                                 Document      Page 6 of 35

Exhibit A
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document      Page 7 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document      Page 8 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document      Page 9 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 10 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 11 of 35




                      Exhibit B




 Exhibit B
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 12 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 13 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 14 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 15 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 16 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 17 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 18 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 19 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 20 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 21 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 22 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 23 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 24 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 25 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 26 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 27 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 28 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 29 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 30 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 31 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 32 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 33 of 35
Exhibit C
  Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                                Document     Page 34 of 35
Case 1:18-bk-11538   Doc 14    Filed 11/23/18 Entered 11/23/18 15:18:48   Desc Main
                              Document     Page 35 of 35
